DETAILED ACTION
Applicant's amendments and remarks, filed 12/17/21, are fully acknowledged by the Examiner. Currently, claims 1, 2, 4, 5, 7-9, 11-14, 16, 18, 19 and 21-26 are pending with claims 3, 6, 10, 15, 17, and 20 canceled, claims 21-26 new, and claims 1, 11, 16, and 19 amended. The following is a complete response to the 12/17/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-9, 11, 13, 14, and 16, 18-19, and 21-26 is/are rejected under 35 U.S.C. 103 as being obvious over Roeder (US 2018/0228538) in view of Wellman (US 2003/0065364).
Regarding claim 1, Roeder teaches a medical system comprising: an instrument including an end effector for acting as a performing electrode (30 with electrode 72), wherein the end effector is configured to be positioned in a body of a subject and emit radiofrequency energy towards a target area in the body (par. [0082]); and a return electrode deliverable within the body proximate the target area 
Roeder further teaches wherein the return electrode is planar and flexible (100 contacts tissue along the plane of the lumen) with a first side (first side facing tissue), but does not explicitly teach adhesive on a first side of the return electrode to couple the return electrode to tissue, and a conductive member extending proximally from a central portion of a second side of the return electrode.
However, Wellman teaches a return electrode for electrosurgical instruments may be secured to tissue via a temporary, biocompatible adhesive (par. [0037]). Wellman further shows a conductive member extending from the central portion of a side opposing a tissue facing side of a return electrode (Fig. 1 and par. [0028]).
It would have been obvious to one of ordinary skill in the art to modify Roeder with the adhesive of Wellman, as a way to temporarily secure the return electrode to tissue, complementary to the attachment mechanism of Roeder. It would have further been obvious to one of ordinary skill in the art to modify Roeder to move the connecting wire for the return electrode to the center, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the return electrode conductive member at the center rather than at a proximal end for conducting return energy.
Regarding claim 4, Roeder teaches wherein the return electrode has an expanded state and a retracted state (100 with an expanded state and a retracted state as in par. [0081]).
Regarding claim 5, Roeder teaches Roeder teaches wherein the return electrode is configured to transition from the retracted state to the expanded state when exiting a lumen of a delivery device (par. [0084]).
Regarding claim 7, Roeder is silent wherein the return electrode includes at least one clip. However, Wellman teaches return electrodes attached to tissue via clips (par. [0037]). It would have been obvious to one of ordinary skill in the art to modify the return electrode of Roeder with clips, as in Wellman, to attach to tissue.
Regarding claim 8, Roeder teaches an energy generator for delivery RF energy to the performing electrode and receiving RF energy from the return electrode (generator 12 connecting to 30 and 50).
Regarding claim 9, Roeder teaches the return electrode is degradable (par. [0093)).
Regarding claim 11, Roeder teaches a method for treating tissue in a target area within a patient’s body, the method comprising: delivering a return electrode proximate to the target area (50 delivered to tissue as in Fig. 16); separate from delivering the return electrode, delivering an instrument having an end effector proximate to the target area (instrument 70 as in Fig. 16), wherein the end effector acts as an electrode (end effector of 70 as an electrode 72);
emitting radiofrequency energy from the end effector and toward the target area (electrode for cutting as in par. [0077]); and receiving the radiofrequency energy with the return electrode (par. [0074]).
Roeder further teaches wherein the return electrode is ring shaped and flexible (100 ring shaped as in at least Fig. 16 forming a ring about a longitudinal axis and flexes to fit a tissue lumen) with a central lumen configured to receive a treatment site (Fig. 16, 100 with a lumen through the axis, surrounding a tissue treatment site) a first side (first side facing tissue), but does not explicitly teach adhesive on a first side of the return electrode to couple the return electrode to tissue, and a conductive member extending proximally from a central portion of a second side of the return electrode.
However, Wellman teaches a return electrode for electrosurgical instruments may be secured to tissue via a temporary, biocompatible adhesive (par. [0037]). Wellman further shows a conductive member extending from the central portion of a side opposing a tissue facing side of a return electrode (Fig. 1 and par. [0028]).

Regarding claim 13, Roeder teaches cutting tissue within the body of the patient via the end effector (tissue cutting system as in abst.).
Regarding claim 14, Roeder teaches expanding the return electrode from a retracted state to an expanded state (100 with an expanded state and a retracted state as in par. [0081]).
Regarding claim 16, Roeder teaches wherein delivering the return electrode at or proximate to the target area includes surrounding a lesion with the return electrode (Fig. 17).
Regarding claim 18, Roeder teaches the method further comprising delivering a shaft proximate to the target area (shaft of 70, 32), wherein the instrument is delivered to the target area through a lumen of the shaft (72), and wherein the instrument is delivered to the target area outside of the shaft (Fig. 17).
Regarding claim 19, Roeder teaches a method for performing a therapy within a body of a patient, the method comprising: positioning a distal end of a shaft of a medical device adjacent a target area (shaft 52 of device 50), wherein the target area is within the body of a patient (Fig. 17), and wherein the medical device includes at least one working lumen (lumen within 52); positioning a return electrode at or proximate to the target area (100); positioning an instrument within the working lumen and proximate to the target area (instrument 30), wherein the instrument includes an end effector for acting as an electrode (72 as an electrode); emitting radiofrequency energy from the end effector and 
Roeder further teaches wherein positioning the return electrode includes releasing the return electrode from a second shaft such that the return electrode transitions from a first position coupled to the second shaft to a second position spaced from the second shaft (par. [0059] return electrode with a first position where sheath 52 slides over 100 such that 100 is compressed, and a second position where 100 es expanded to contact tissue as in Fig. 16), wherein the return electrode is planar and flexible (100 contacts tissue along the plane of the lumen), and a wire extending from a central portion of the return electrode to a distal end of the second shaft
However, Wellman shows a conductive member extending from the central portion of a side opposing a tissue facing side of a return electrode to a distal end of a shaft (Fig. 1 and par. [0028]).
It would have further been obvious to one of ordinary skill in the art to modify Roeder to move the connecting wire for the return electrode to the center as in Wellman, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the return electrode conductive member at the center rather than at a proximal end for conducting return energy.
Regarding claim 21, Roeder teaches the return electrode is ring shaped (100 ring shaped as in at least Fig. 16 forming a ring about a longitudinal axis).
Regarding claim 22, Roeder teaches the return electrode is ring shaped (100 ring shaped as in at least Fig. 16 forming a ring about a longitudinal axis)
Regarding claim 23, Roeder does not explicitly teach adhesive on a first side of the return electrode to couple the return electrode to tissue, and a conductive member extending proximally from a central portion of a second side of the return electrode.

It would have been obvious to one of ordinary skill in the art to modify Roeder with the adhesive of Wellman, as a way to temporarily secure the return electrode to tissue, complementary to the attachment mechanism of Roeder. It would have further been obvious to one of ordinary skill in the art to modify Roeder to move the connecting wire for the return electrode to the center, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it appears that the invention would perform equally well with the return electrode conductive member at the center rather than at a proximal end for conducting return energy.
Regarding claim 24, Roeder is silent regarding releasing the return electrode from the second shaft includes activating a spring mechanism to transition the return electrode from the first position coupled to the second shaft to the second position spaced from the second shaft.However, Wellman teaches a spring to bias conductive members in an expanded position such that they would help to move the conductive members to an expanded position (par. [0065]).It would have been obvious to one of ordinary skill in the art to modify Roeder with the spring bias mechanism of Wellman, to help to move the electrode to a deployed position.
Regarding claim 25, Roeder is silent regarding wherein releasing the return electrode from the second shaft includes activating a tension release mechanism to transition the return electrode from the first position coupled to the second shaft to the second position spaced from the second shaft.However, Wellman teaches a spring to bias conductive members in an expanded position such that they would help to move the conductive members to an expanded position (par. [0065] with tension of the spring being released when they extend from a retracted to expanded position).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of Wellman, in further view of Pierce (US 2016/0303381).
Regarding claim 2, Roeder is not explicit regarding teaches a shaft having a distal end and a plurality of lumens, wherein the instrument is deliverable in a first lumen of the plurality of lumens; and the return electrode is deliverable in a second lumen of the plurality of lumens or alongside an external surface of the shaft. However, Pierce teaches a shaft having a distal end and lumens (7016 with a distal end and lumens for 7014 and 7012), wherein one instrument is deliverable through one lumen, and another instrument is deliverable through another lumen (7012 goes through one lumen and 7014 goes through another lumen of 7016). It would have been obvious to one of ordinary skill in the art at the time of filing to deliver 30 and 50 of Roeder through a shaft with lumens, as in Pierce, to deliver two instruments to the target areas simultaneously rather than individually.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of Wellman, in further view of Woloszko (US 7,297,143).
Regarding claim 12, Roeder teaches the method further comprising positioning a distal end of a shaft of a medical device adjacent the target area (Fig. 16-17), wherein the target area is within the body of a patient (Fig. 16-17 in a body of a patient). Roeder is not explicit regarding visualizing a surface of the target area using an imaging sensor. However, Woloszko teaches a device with ground and active electrode devices that uses an imaging sensor (camera as in Fig. 13). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roeder with an imaging sensor, such as in Woloszko, in order for the user to be able to confirm proper placement of the devices for treatment.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of Wellman, in further view of Imran (US 5,348,554).
Regarding claim 26, Roeder is silent regarding wherein releasing the return electrode from the second shaft includes activating an air jet or a water jet to transition the return electrode from the first position coupled to the second shaft to the second position spaced from the second shaft.However, Imran teaches using jets to urge electrodes to face tissue (claim 8).It would have been obvious to one of ordinary skill in the art to modify Roeder with water jets to push electrodes to contact tissue.
Response to Arguments
Applicant’s arguments, see the remarks, filed 12/17/21, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7-9, 11-14, 16, 18, 19, 21-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wellman as a secondary reference for the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794